          Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 1 of 27



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     MELISSA R. KINIYALOCTS, Lead Deputy County Counsel (S.B. #215814)
2    JASON M. BUSSEY, Deputy County Counsel (S.B. #227185)
     HANNAH KIESCHNICK, Deputy County Counsel (S.B. #319011)
3    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
4    San José, California 95110-1770
     Telephone: (408) 299-5900
5    Facsimile: (408) 292-7240
6    Attorneys for Defendants
     COUNTY OF SANTA CLARA, LAURIE SMITH,
7    JEFFREY ROSEN, and SARA CODY
8

9                                    UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                          (Oakland Division)
11

12   JANICE ALTMAN, et al.,                                        No. 20CV02180JST
13                    Plaintiffs,                                  SUPPLEMENTAL DECLARATION OF
                                                                   JASON M. BUSSEY IN SUPPORT OF
14   v.                                                            DEFENDANTS’ JOINT OPPOSITION TO
                                                                   PLAINTIFFS’ SUPPLEMENTAL BRIEF
15   COUNTY OF SANTA CLARA, et al.,
16                    Defendants.
17

18           I, Jason M. Bussey, declare as follows:
19           1.       I have personal knowledge of the facts set forth in this declaration. If called as a
20   witness, I could and would testify competently to the matters set forth herein.
21           2.       Attached as Exhibit A is a true and correct copy of an April 10, 2020 Open Letter to
22   Federal Firearms Licensees from the Bureau of Alcohol, Tobacco, Firearms and Explosives.
23           3.       Attached as Exhibit B is a true and correct copy of excerpts of the 1953 version of
24   Statutes of California.
25           4.       Attached as Exhibit C is a true and correct copy of a California Bill Analysis, Senate
26   Floor, 1995-1996 Regular Session, Senate Bill 23.
27           5.       Attached as Exhibit D is a true and correct printout of a webpage maintained by the
28   Livermore-Pleasanton Rod & Gun Club.
                                                               1
     Declaration of Jason M. Bussey in Support of Defendants’ Joint                              20CV02180JST
     Opposition to Plaintiffs’ Supplemental Brief
           Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 2 of 27



1              6.      Attached as Exhibit E is a true and correct printout of a webpage maintained by the
2    San Leandro Rifle & Pistol Range.
3              7.     Attached as Exhibit F is a true and correct printout of a webpage maintained by
4    United Sportsman.
5              I declare under penalty of perjury under the laws of the United States that the foregoing is
6    true and correct.
7

8    Dated: May 27, 2020                                  By: /S/ Jason M. Bussey
                                                              Jason M. Bussey
9

10

11   2217901

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               2
     Declaration of Jason M. Bussey in Support of Defendants’ Joint                              20CV02180JST
     Opposition to Plaintiffs’ Supplemental Brief
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 3 of 27




                EXHIBIT A
        Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 4 of 27

                                                  U.S. Department of Justice

                                                  Bureau of Alcohol, Tobacco,
                                                  Firearms and Explosives

                                                  Enforcement Programs & Services



                                                  Washington, DC 20226

                                                  www.atf.gov


                                           April 10, 2020

ATF Federal Firearms Licensees


Dear Federal Firearms Licensee:
        In light of the March 13, 2020, declaration of a national emergency concerning the
outbreak of the novel coronavirus disease (COVID-19), and the Department of Homeland
Security’s subsequent classification of firearms businesses as essential, the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) has received questions from industry members
regarding the legality of firearm sales and deliveries exterior to the brick-and-mortar structure at
which the firearms business is licensed. Specifically, Federal Firearms Licensees (FFLs) have
requested guidance regarding whether they may verify customer identity and permit the
completion of paperwork, including for purposes of the National Instant Criminal Background
Check System; accept payment; and deliver firearms or ammunition to customers (collectively,
“the requested activities”) in the following settings: (1) a drive-up or walk-up window or
doorway on the FFL’s property; (2) a temporary table or booth located in a parking lot on the
FFL’s property; and (3) a nearby space that is not located on the FFL’s property.

        As is further detailed below, pursuant to the Gun Control Act (GCA) and its
implementing regulations, a licensed importer, manufacturer, or dealer may engage in the
firearms or ammunition business for which the business is licensed on any part of its business
premises, provided that the activity otherwise complies with all applicable federal laws and
regulations, and any sale, delivery, or disposition would not violate any State law or published
ordinance applicable at the place of sale, delivery, or other disposition.

        Title 18, United States Code, Section 922(a)(1)(A) provides that it is unlawful for any
person, except a licensed importer, manufacturer, or dealer, to engage in the business of
importing, manufacturing, or dealing in firearms. As provided in 18 U.S.C. § 923(a), “No person
shall engage in the business of importing, manufacturing, or dealing in firearms, or importing or
manufacturing ammunition, until he has filed an application with and received a license to do so
from the Attorney General,” each applicant paying a fee for such a license, “a separate fee being
required for each place in which the applicant is to do business.” The Attorney General shall
issue to a qualified applicant the appropriate license. See 18 U.S.C. § 923(c).
        Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 5 of 27

                                                                                               Page 2
Federal Firearms Licensees


        The qualifications for obtaining a firearms license are set forth in 18 U.S.C. § 923(d),
which requires, among other things, that the applicant have in a State “premises from which he
conducts business subject to license under this chapter or from which he intends to conduct such
business within a reasonable period of time.” See 18 U.S.C. § 923(d)(1)(E)(i). Applicants must
also certify that the business to be conducted is not prohibited by State or local law in the place
where the licensed premises is located. 18 U.S.C. § 923(d)(1)(F)(i). If a dealer, the applicant
must “certif[y] that secure gun storage or safety devices will be available at any place in which
firearms are sold under the license to persons who are not licensees.” 18 U.S.C. § 923(d)(1)(G).
        Although Congress did not define what constitutes a business “place” or “premises” in
the GCA, ATF has defined the term “business premises” in the GCA’s implementing
regulations. Specifically, the GCA regulations define the term “business premises” to mean
“[t]he property on which the manufacturing or importing of firearms or ammunition or the
dealing in firearms is or will be conducted.” 27 C.F.R. § 478.11. Further, as provided in 27
C.F.R. § 478.50, a firearms license covers the class of business or the activity specified in the
license “at the address specified therein.” As provided in 27 C.F.R. § 478.23, ATF must be able
to “enter during business hours (or, in the case of a licensed collector, the hours of operation) the
premises, including places of storage, of any such licensee for the purpose of inspecting or
examining: (1) Any records or documents required to be kept by such licensee under this part
and (2) Any inventory of firearms or ammunition kept or stored by any licensed manufacturer,
licensed importer, or licensed dealer at such premises . . . .” ATF Form 4473, the Firearms
Transaction Record, also instructs that the document shall be “Prepare[d] in original only at the
licensed premises.”
        In light of these and other provisions of the GCA, a licensed importer, manufacturer, or
dealer may, in qualifying circumstances, carry out the requested activities on any part of the
business premises, including the exterior of the brick-and-mortar structure, provided, the activity
otherwise complies with all applicable federal laws and regulations, and any sale, delivery, or
disposition would not violate any State law or published ordinance applicable at the place of sale,
delivery, or other disposition.
       Specifically,
       (1) An FFL may carry out the requested activities through a drive-up or walk-up window
or doorway where the customer is on the licensee’s property on the exterior of the brick-and-
mortar structure at the address listed on the license.
        (2) An FFL may also carry out the requested activities from a temporary table or booth
located in a parking lot or other exterior location on the licensee’s property at the address listed
on the license, but any such activities must occur in a location where the licensee has the
authority to permit ATF’s entry for inspection purposes. Whether the FFL has the authority to
permit such entry, and whether a location constitutes the FFL’s property, is likely to be a fact-
specific inquiry. An FFL carrying out the requested activities from an exterior table or booth
should maintain its inventory and records securely in the interior of the brick-and-mortar
structure and ensure that the records of each firearms transaction are stored in the interior.
        Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 6 of 27

                                                                                               Page 3
Federal Firearms Licensees


        (3) An FFL may not carry out the requested activities from a nearby space that is not
located on the licensee’s property at the address listed on the license, unless such activities are at
a qualified in-state gun show or event, pursuant to 18 U.S.C. § 923(j) and 27 C.F.R. § 478.100,
or other provision of federal law.
       (4) An FFL may conduct non-over-the-counter firearm sales to unlicensed in-state
residents who are exempt from NICS requirements in accordance with 18 U.S.C. § 922(c), 27
§ C.F.R. 478.96, and ATF Procedure 2013-2.
         Guidance documents, like this industry letter, are not binding and lack the force and
effect of law, unless expressly authorized by statute or expressly incorporated into a contract,
grant, or cooperative agreement. Consistent with Executive Order 13891 and the Office of
Management and Budget implementing memoranda, the Department will not cite, use, or rely on
any guidance document that is not accessible through the Department’s guidance portal, or
similar guidance portals for other Executive Branch departments and agencies, except to
establish historical facts. To the extent any guidance document sets out voluntary standards
(e.g., recommended practices), compliance with those standards is voluntary, and noncompliance
will not result in enforcement action. Guidance documents may be rescinded or modified in the
Department’s complete discretion, consistent with applicable laws.
      Any questions pertaining to this industry letter may be sent to the Firearms Industry
Programs Branch at FIPB@atf.gov or (202) 648-7190.

                                              Sincerely,



                                         Curtis W. Gilbert
                                     Acting Assistant Director
                                Enforcement Programs and Services
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 7 of 27




                EXHIBIT B
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 8 of 27




            STATUTES OF CALIFORNIA
                              1953
                      REGULAR SESSION
         Began on Monday, January 5, 1953, and Adjourned
                    Wednesday, June 10, 1953
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 9 of 27

    Ch. 361                    1953 REGULAR SESSION                             657

       Applications and licenses shall be uniform throughout the
    State, upon forms to be prescribed by the Attorney General.
       12052. The fingerprints of each applicant shall be taken Fingerprints
    and two copies on standardization 8-inch s 8-inch cards shall
    be forwarded to the State Bureau of Criminal Identification
    and Investigation Upon receipt of the fingerprint cards, the
    bureau shall promptly furnish the forwarding licensing au­
    thority a report of all data and information pertaining to any
    applicant of which there is a record in its office. No license shall
    be issued by any licensing authority until after receipt of such
    report from the bureau.
       12053. When licenses are issued by a sheriff a record thereof Records
    shall be kept in the office of the county clerk; when issued by
    police authority a record shall be maintained in the office of the
    authority by whom issued. Copies of each license issued shall be
    filed immediately by the issuing officer or authority with the
    State Bureau of Criminal Identification and Investigation.
       12054. Each applicant for a license shall pay a fee of one
    dollar ($1) at the time of filing his application The officer re­
    ceiving the application and the fee shall transmit the fee with
    the fingerprint cards to the State Bureau of Criminal Identifi­
    cation and Investigation. All money so received by the bureau
    shall promptly be deposited in the State Treasury and credited
    to the General Fund

              Article 4.   Licenses to Sell Concealed Weapons

       12070 Any person who. without being licensed as provided unlicensed
    in this article, engages in the business of selling or otherwise of Mn^nied
    transferring, or who advertises for sale, or offers or exposes for weapons
    sale or transfer, any pistol, revolver or other firearm capable of
    being concealed upon the person is guilty of a misdemeanor.
       12071 The duly constituted licensing authorities of any city License to
    or county may grant licenses in form prescribed by the Attorney sell   pistols,
                                                                       etc . at
    General, effective for not more than one year from date of issue, retail
    permitting the licensee to sell at retail within the county, city
    and county, city, town or other municipality pistols, revolvers,
    and other firearms capable of being concealed upon the person,
    subject to the following conditions, for breach of any of which
    the license shall he subject to forfeiture:
       1. The business shall be carried on only in the building desig­
    nated in the license.
       2. The license or a copy thereof, certified by the issuing au­
    thority, shall be displayed on the premises where it can easily
    be read.
       3. No pistol or revolver shall he delivered
       (al On the day of the application for the purchase, and when
    delivered shall be unloaded and securely wrapped; nor
       fb) Unless the purchaser either is personally known to the
    seller or shall present clear evidence of his identity.
       4. No pistol or revolver, or imitation thereof, or placard
    advertising the sale or other transfer thereof, shall be displayed
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 10 of 27

     658                            STATUTES OF CALIFORNIA                       [Ch. 36

                     in any part of the premises where it can readily be seen from
                     the outside.
     Transfers,         12072. No person shall sell, deliver, or otherwise transfer
     delheiics
                     any pistol, revolver, or other firearm capable of being concealed
                     upon the person to any person whom he has cause to believe to
                     be within any of the classes prohibited by Section 12201 from
                     owning or possessing such firearms, nor to any minor under the
                     age of 18 years. In no event shall any such firearm be delivered to
                     the purchaser upon the day of the application for the purchase
                     thereof, and when delivered such firearm shall be securely
                     wrapped and shall be unloaded. "Where neither party to the
                     transaction holds a dealer’s license, no person shall sell or other­
                     wise transfer any such firearm to any other person within this
                     State who is not personally known to the vendor. Any violation
                     of the provisions of this section is a misdemeanor.
     Register           12073. Every person in the business of selling, leasing or
     of soles
                     otherwise transferring a pistol, revolver or other firearm, of a
                     size capable of being concealed upon the person, whether such
                     seller, lessor or transferor is a retail dealer, pawnbroker, or
                     otherwise, except as provided by this chapter, shall keep a reg­
                     ister in which shall be entered the time of sale, the date of sale,
                     the name of the salesman making the sale, the place where sold,
                     the make, model, manufacturer’s number, caliber, or other marks
                     of identification on such pistol, revolver or other firearm.
     Exemption          This section shall not apply to wholesale dealers in their busi­
                     ness intercourse with retail dealers, nor to wholesale or retail
                     dealers in the regular or ordinary transport of unloaded firearms
                     as merchandise by mail, express or other mode of shipment, to
                     points outside of the city or county wherein they are situated,
     Register fur­      12074. The register shall be prepared by and obtained from
     nished h\
     State Punier    the State Printer and shall be furnished by the State Printer
                     to the dealers on application at a cost to be determined by the
                     Department of Finance for each 100 leaves in triplicate, one
                     original and two duplicates for the making of carbon copies. The
                     original, duplicate, and triplicate copies shall differ in color, and
                     shall be in the form provided by this article.
     Not traps-         12075. The State Printer upon issuing a register shall for­
     feialtle
                     ward to the State Bureau of Criminal Identification and Inves­
                     tigation the name and business address of the dealer together
                     with the series and sheet numbers of the register. The register
                     shall not be transferable. If the dealer moves his business to a
                     different location he shall notify the bureau of such fact in
                     writing within 48 hours.
     Purclm^er          12076. The purchaser of any firearm capable of being con­
     must sign.
     etc             cealed upon the person shall sign, and the dealer shall require
                     him to sign his name and affix his address to the register in
                     triplicate, and the salesman shall affix his signature in triplicate
                     as a witness to the signature of the purchaser.
                        One of the triplicate sheets of the register shall, on the date of
                     sale, be placed in the mail, postage prepaid, and properly ad­
                     dressed to the Bureau of Criminal Identification and Investiga­
                     tion at Sacramento and one shall be mailed, postage prepaid, to
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 11 of 27

     Ch. 36]                   1953 REGULAR SESSION                            659

     the board of police commissioners, chief of police, city marshal,
     town marshal, or other head of police department of the city or
     county wherein the sale is made. Where the sale is made in a dis­
     trict where there is no municipal police department the triplicate
     sheet shall be mailed to the county clerk of the county wherein
     the sale is made.
        12077. The register provided for in this article shall be sub- Komis
     stantially in the following form:

                             Form of Register
                                 Original
                                                    Serial No.
                                                    Sheet No.
            Dealer’s Record of Sale of Revolver        or    Pistol
                         State of California
       Notice to dealers: This original is for your files. If spoiled in
     making out, do not destroy. Keep in hooks. Fill out in triplicate.
       A carbon copy must be mailed on the day of sale to the State
     Bureau of Criminal Identification and Investigation at Sacra­
     mento, and a carbon copy must be mailed at the same time to the
     head of police commissioners, chief of police, city marshal, town
     marshal, or other head of police department of the municipal
     corporation, wherein the sale is made, or to the county clerk of
     your county if the sale is made in a district where there is no
     municipal police department. Violation of this law is a mis­
     demeanor. Use carbon paper for duplicate. Use indelible pencil.
     Sold by____________             , Salesman___________________
     City, town or township,
     Description of arm (state whether revolver or pistol)
     Maker                    number                caliber
     Name of purchaser                              age            years
     Permanent residence (state name of city, town or township,
     street and number of dwelling)____________________________
     Height             feet,           inches. Occupation
     Color _         , skin .          , eyes            hair
     If traveling or in locality temporarily, give local address: —
     Signature of purchaser:_______________________________
          (Signing a fictitious name or address is a misdemeanor)
                        (To be signed in triplicate)
     Witness:                             Salesman.
                        (To be signed in triplicate)
     Duplicate and triplicate carbon copies.
                                                   Series No.
                                                   Sheet No.

           Dealer’s Record of Sale of Revolver          or   Pistol.
                        State of California
        Notice to dealers: Two duplicate carbon copies are required.
      They must be mailed on the day of sale as set forth in the original
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 12 of 27

     6G0                         STATUTES OF CALIFORNIA                          [CL 36

                 of this registered page. Violation of this law is a misdemeanor.
                 Sold by_____________                Salesman___________________
                 City, town or township,
                 Description of arm (state whether revolver or pistol)
                 Maker                   , number                , caliber
                 Name of purchaser                         age                        years
                 Permanent address (state name of city, town or township, street
                 and number of dwelling) --------------------------------------------------
                 Height                feet,             inches. Occupation
                 Color _           , skin          , eyes                hair
                 If traveling or in locality temporarily, give local address:----
                 Signature of purchaser:------------------------------------------------
                       (Signing a fictitious name or address is a misdemeanor)
                                      (To be signed in triplicate)
                 Witness:                             , Salesman.
                                      (To be signed in triplicate)
                    i. Any person signing a fictitious name or address to said reg­
                 ister and any person violating any of the provisions of this sec­
                 tion is guilty of a misdemeanor.)

                         Article 5.    Obliteration of Identification Marks

     Changlng,       12090. Any person who changes, alters, removes or obliter-
     etc, name or afes th e name of the maker, model, manufacturer’s number, or
     maker, etc                                                                7
     of pistol or other mark of identification, including any distinguishing num­
     revoher
                  ber or mark assigned by the State Bureau of Criminal Identifica­
                  tion and Investigation, on any pistol or revolver, without first
                  having secured written permission from the bureau to make such
                  change, alteration or removal shall be punished by imprisonment
                  in the state prison for not less than one year nor more than
                  five years.
     Presumptiuii    12091. Possession of any pistol or revolver upon which the
                  name of the maker, model, manufacturer’s number or other
                  mark of identification has been changed, altered, removed, nr
                  obliterated, shall be presumptive evidence that the possessor
                  has changed, altered, removed, or obliterated the same.
     Assigning       12092. The State Bureau of Criminal Identification and
     numbers
                  Investigation upon request may assign a distinguishing number
                  or mark of identification to any pistol or revolver whenever it is
                  without a manufacturer’s number, or other mark of identifica­
                  tion or whenever the manufacturer’s number or other mark of
                  identification or the distinguishing number or mark assigned by
                  the bureau has been destroyed or obliterated.
     Mdnipujt;,
     eu> num­
                     12093. Any person who places or stamps on any pistol or
     bers etc     revolver any number except one assigned to it by the bureau
                  is guilty of a misdemeanor. This section does not prohibit res-
                  tnration by the owner of the name of the maker, model, or of the
                  original manufacturer’s number or other mark of identification
                  when such restoration is authorized by the bureau, nor prevent
                  any manufacturer from placing in the ordinary course of busi­
                  ness the name of the maker, model, manufacturer’s number, or
                   other mark of identification upon a new pistol or revolver.
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 13 of 27




                EXHIBIT C
             Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 14 of 27
California Bill Analysis, S.B. 23 Sen., 6/13/1995, California Bill Analysis, S.B. 23 Sen.,...




                                            CA B. An., S.B. 23 Sen., 6/13/1995


                    California Bill Analysis, Senate Floor, 1995-1996 Regular Session, Senate Bill 23

                                                       June 13, 1995
                                                     California Senate
                                                 1995-1996 Regular Session

SENATE RULES COMMITTEE

Office of Senate Floor Analyses

                                                 UNFINISHED BUSINESS

Bill No: SB 23

Author: Peace (D)

Amended: 6/13/95

Vote: 21

 SENATE CRIMINAL PROCEDURE COMMITTEE: 5-0, 3/28/95

AYES: Beverly, Campbell, Kopp, Polanco, Boatwright

NOT VOTING: Watson, Marks

 SENATE APPROPRIATIONS COMMITTEE: 9-0, 4/24/95

AYES: Johnston, Greene, Kelley, Leonard, Leslie, Lewis, Mello, Mountjoy, Polanco

NOT VOTING: Alquist, Calderon, Dills, Killea

 SENATE FLOOR: 39-0, 5/4/95, Consent

AYES: Alquist, Ayala, Beverly, Boatwright, Calderon, Campbell, Costa, Craven, Dills, Greene, Hayden, Haynes, Hughes, Hurtt,
Johannessen, Johnston, Kelley, Killea, Kopp, Leonard, Leslie, Lewis, Lockyer, Maddy, Marks, Mello, Monteith, Mountjoy,
O'Connell, Peace, Petris, Polanco, Rogers, Rosenthal, Russell, Solis, Thompson, Watson, Wright

ASSEMBLY FLOOR: 77-0, 7/6/95 (Passed on Consent)

SUBJECT: Restricted weapons: firearms

 SOURCE: Author

DIGEST: This bill includes the following additional persons who have been convicted of specified misdemeanors to those
persons prohibited from owning or possessing firearms, including persons:
  1.Convicted of possession of a deadly weapon with the intent to commit an assault.
  2.Receipt of a deadly weapon or firearm by a person being treated for a mental disorder or who has been adjudicated a
 mentally disordered sex offender.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1
              Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 15 of 27
California Bill Analysis, S.B. 23 Sen., 6/13/1995, California Bill Analysis, S.B. 23 Sen.,...




This bill provides that a licensed firearm dealer be allowed to deliver a firearm at a gun show, auction, residence and other
specified locations.

 Assembly Amendments:
  1. Deleted the possession of a silencer as constituting a prohibition to own a firearm.
  2. Expanded the types of warnings that must be displayed by gun dealers.

 ANALYSIS: Under existing law, any person who has been convicted of specified misdemeanor violations and who, within 10
years of the conviction, owns, or has in his or her possession or under his or her custody or control, any firearm is guilty of a
public offense that is punishable by imprisonment in the state prison or in a county jail not exceeding one year, by a fine not
exceeding $1,000, or by both. (Penal Code Section 12021)

This bill would add to those misdemeanor violations the possession of a deadly weapon with intent to commit an assault, the
unauthorized transportation of a machine gun, and the possession, purchase, or receipt of a firearm or deadly weapon by a
person who is being treated for or has a mental disorder or who has been adjudicated to be a mentally disordered sex offender.

Under existing law, a dealer in firearms is required to meet specified requirements to qualify as a licensee, including the
requirement that the dealer's business be conducted only in the buildings designated in the license. (Penal Code Section 12071)

This bill would further provide that a firearm may be delivered to the purchaser, transferee, or person being loaned the firearm -
subject to all other statutory requirements - at gun shows, at auctions or similar events conducted by nonprofit mutual or public
benefit corporations, or at the place of residence of, the fixed place of business of, or on private property owned or lawfully
possessed by, the purchaser, transferee, or person being loaned the firearm.

This bill would make other related changes as well.

Existing law (Proposition 65), among other things, required the conspicuous posting of specified warnings by firearm dealers.

This bill would expand the warning signs to include specified language as to the danger of exposure to lead when handling
firearms or ammunition.

The purpose of this bill is to make the changes noted in the Penal Code sections related to firearms possession and transactions.

FISCAL EFFECT: Appropriation: No Fiscal Com.: Yes Local: Yes

 SUPPORT: (Verified 7/6/95)

The Governor

California State Sheriffs Association

American Shooting Sports Council

 ARGUMENTS IN SUPPORT: The authoros staff states that this measure ois a technical-substantive firearms cleanup bill to the
chaptering problems of last year....This bill cleans up the 10 year prohibition provision to take account of chaptering difficulties
associated with SB 36X (Presley) and SB 1463 (Petris). With regard to the prohibition on ostrawo firearms transactions between
parties, this bill clarifies that a violation occurs whether a dealer or a private party is used as the intermediary. Finally, it is an
open question whether dealers can deliver guns to purchasers at their homes, fixed places of business or on land they own or
lawfully possess. These places are all places where a person can possess guns without the need for carry permits under Penal
Code Section 12026....Former President Reagan was, in fact, delivered a gun and filled out a Federal Form 4473 at his ranch
in Santa Barbara County under this procedure. In so far as there is a question whether this is allowed under state law, this bill
would clarify that it is legal.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
             Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 16 of 27
California Bill Analysis, S.B. 23 Sen., 6/13/1995, California Bill Analysis, S.B. 23 Sen.,...




RJG:jk 6/7/9595 Senate Floor Analyses

                                         SUPPORT/OPPOSITION: -- SEE ABOVE



CA B. An., S.B. 23 Sen., 6/13/1995

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 17 of 27




                EXHIBIT D
5/26/2020              Case 4:20-cv-02180-JST   Document
                                          New Range            55-1
                                                    opening times        Filed
                                                                  and rules       05/27/20
                                                                            - Livermore        Page
                                                                                        Rod & Gun Club 18 of 27




                                                                                                  MENU

                                                                     (https://lprg.org)




                                         4000 Dagnino Rd

                                          Livermore, CA 94551
                                                                (https://goo.gl/maps/aR5tkUun8CH2)




                                                    Rifle/Pistol Range(tel:9254493616)

                                                     (925) 449 3616



                                                     Trap Range

                                                      (925) 449 8780
                                                                       (tel:9254498780)




                       (https://www.facebook.com/pages/Livermore-
                    Pleasanton-Rod-Gun-Club/559791290827630) 
                             (https://twitter.com/livplsrodgun)



                   New Range opening times and rules
                   by LPRG Team (https://lprg.org/author/lprg-team/) | May 16, 2020 | Featured
                   (https://lprg.org/category/featured/), LPRG News (https://lprg.org/category/lprg-news/)




                   LPRG is pleased to announce that the range will be reopening with
                   new range opening times and guidelines

                   TRAP:
                   10am-5pm Saturdays and Sundays beginning May 23

                   Rifle/Pistol:
                   May hours
                   10am-5pm Friday May 22, Saturday May 23 and Sunday May 24
                   10am-5pm Thursday-Sunday May 28-May 31

                   June hours
                   10am-5pm on Tuesdays, Thursday-Sundays



                                                                                      Sign our waiver +
https://lprg.org/new-range-times-rules/                                                                           1/3
5/26/2020              Case 4:20-cv-02180-JST   Document
                                          New Range            55-1
                                                    opening times        Filed
                                                                  and rules       05/27/20
                                                                            - Livermore
                                                                                          g Page
                                                                                        Rod & Gun Club 19 of 27

                   The range will be closed on Wednesdays except on June 17 when the combination
                   Rifle/Pistol Range and the Steel Challenge shooting will be open from 5pm-8:45pm.

                   We will be observing all the Alameda County Social
                   Distancing Guidelines (http://acphd.org/
                   (http://acphd.org/))
                      We will require face coverings at all times, 6 foot social distancing, etc.
                      We will only assign two shooters per bench maximum (one at bench and one 6 feet
                      or more away) and no spectators.
                      You should bring your own mask/ppe, gloves, sanitizer, etc. when you come.


                   Also, there will be no outdoor benches for customers waiting to shoot, so you should
                   bring your own folding chair (to minimize viral contamination).




                Office Information
                 4000 Dagnino Rd, Livermore CA 94551
                ------ Get Directions (https://goo.gl/maps/pUdMFmQSt34so1Kd9) ------
                 See range details
                 Trap: (925) 449 8780
                 Rifle/Pistol: (925)449 3616




                Resources
                   Membership Application (https://lprg.org/about/membership/)
                   Firearm Safety (https://lprg.org/safety/firearm-safety/)
                   Links (https://lprg.org/links/)
                   RSO Resources (https://lprg.org/safety/rso-resources/)




                                                                                      Sign our waiver +
https://lprg.org/new-range-times-rules/                                                                           2/3
5/26/2020              Case 4:20-cv-02180-JST   Document
                                          New Range            55-1
                                                    opening times        Filed
                                                                  and rules       05/27/20
                                                                            - Livermore
                                                                                          g Page
                                                                                        Rod & Gun Club 20 of 27


                            (https://www.facebook.com/pages/Livermore-
                           Pleasanton-Rod-Gun-Club/559791290827630?
                                             sk=timeline)
                                  (https://twitter.com/livplsrodgun)
                        ©2016 Livermore Pleasanton Gun Club - all rights reserved | Terms of Use
                   (https://lprg.org/terms-of-use/) | Privacy Policy (https://lprg.org/privacy-policy/) |
                                   Website by Creatability LLC (http://creatability.com)




                                                                                      Sign our waiver +
https://lprg.org/new-range-times-rules/                                                                           3/3
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 21 of 27




                 EXHIBIT E
m
                                       Update: reopening on May 16. 2020!              More information...
    Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 22 of 27
                                                                        Operated by
                                                                            the
                                                                       San Leandro
                                                                       Optimist Club




                  Update May 11, 2020:

                  The Optimist Club of San Leandro announces the partial reopening of the San Leandro Rifle & Pistol Range starting Saturday, May 16.
                  2020, at 9 am.

                  We will have seven (7) outdoor lanes open: one (1) 25-yard, three (3) 50-yard, and three (3) 100-yard.

                  Our indoor range is closed until further notice.

                  Please note our updated pricing: $25 general admission per person with a two (2) hour time limit. There are no discounts offered at this
                  time.

                  Our hours will remain the same except these specific dates:
                    ■ May 19, 26, and 28: 12 pm - 6 pm
                    ■ June4, 9,16,18, 2Zand30:12pm-6pm

                  We thank you for your past support, and we hope you will support us in these difficult times.




                  March 18, 2020: The San Leandro Rifle & Pistol Range is closed until further notice. Please check here for any updated information as it
                  becomes available. Thank you, and take care.




                  March 14, 2020

                  Dear San Leandro Rifle & Pistol Range customers and staff:

                  As the U.S. is beginning to grapple with COVID-19 (Coronavirus) and its implications, I hope you and your families are remaining healthy
                  and safe during this time.

                  On behalf of the Range staff and San Leandro Optimist Club, we want to let you know that the safety and well-being of our employees
©                 and customers continue to be our top priority.
Case 4:20-cv-02180-JST Document 55-1 Filed 05/27/20 Page 23 of 27




                 EXHIBIT F
5/26/2020            Case 4:20-cv-02180-JST       Document
                                    United Sportsmen             55-1 Filed
                                                     — Northern California's        05/27/20
                                                                             Finest Multi          PageFacility
                                                                                          Purpose Shooting 24 of 27
   MENU




                                               ** IMPORTANT ANNOUNCEMENT **




                                                                                                                      Privacy - Terms




https://unitedsportsmen.com                                                                                                      1/4
5/26/2020            Case 4:20-cv-02180-JST       Document
                                    United Sportsmen             55-1 Filed
                                                     — Northern California's        05/27/20
                                                                             Finest Multi          PageFacility
                                                                                          Purpose Shooting 25 of 27




                                           United Sportsmen Incorporated
                              "Northern California's Finest Multi Purpose Shooting Facility"
  United Sportsmen is open for trap, skeet, air gun, and archery. We offer Hunter Education classes, as well as youth program
      Boy and Girl Scouting and Scholastic activities are welcome. U.S.I. is owned and operated by five local gun clubs, and
 memberships are available! Our facilities are well maintained and provide all members and guests a very special place to enj
                                                                 your sport.




                       United Sportsmen Inc. requires all members and guests visiting our range to have a signed
                      “Liability Waiver” on file prior to being allowed to use our ranges. The waivers are available
                     on-line (link below) allowing you to complete the waivers prior to arriving at the range. Tablets
                      are also available for you to sign-up at the range office. The waiver is required for all Adults
                                                                 and Minors.
                      Prior to reviewing and signing the waiver, customers are required to watch the safety briefing
                         and familiarization videos so you will know what to expect when you come to the range.
                        Additionally, there will be a short quiz at the end of the waiver covering the content of the
                                                         videos and our range rules.
                      When you arrive at the range you will be issued a new USI Range Card after we have verified
                       completion of your waiver. This card will replace the older “Yellow”, “Blue” and “Purple”
                       cards for all activities. The different waivers for Skeet/Trap and Rifle/Pistol will be tracked
                              within our systems. If you plan to shoot both, please review and sign both waivers.
                      The “Liability Waiver” is a bi-annual requirement. “Liability Waivers” for minors MUST be
                                        completed and signed by a Parent or Legal Guardian ONLY.


                                                                                                                         Privacy - Terms




https://unitedsportsmen.com                                                                                                         2/4
5/26/2020              Case 4:20-cv-02180-JST       Document
                                      United Sportsmen             55-1 Filed
                                                       — Northern California's        05/27/20
                                                                               Finest Multi          PageFacility
                                                                                            Purpose Shooting 26 of 27

                                                                 Sign WAIVER HERE




                              RANGE RULES                                                               AMMO PURCHASE




                                                          U.S.I. Range Construction Photos




  MEMBERSHIP &
  CLUB
  INFORMATION
  United Sportsmen
  Incorporated is
  owned and
  operated by five clubs: the Bay Point Rod
  and Gun Club, the Brentwood Rod and Gun
                                                           RIFLE & PISTOL RANGE                              TRAP & SKEET
  Club, the Concord Sportsmen’s Club, the                  OPEN TO THE PUBLIC! RIFLE: The Public             OPEN TO THE PUBLIC! SHOTGUN
  Diablo Rod and Gun Club, and the Walnut                  rifle range has covered shooting positions        FIELDS: United Sportsmen has eight (8)
  Creek Sportsmen’s Club. Each club hosts a                for 50 yard and 100 yard targets. PISTOL:         lighted shotgun fields for trap and skeet.
  wide variety of recreational shooting and                The Public pistol range has covered               “Members Only “fields have hand held
  social events … Read More                                shooting positions for 15 yard and 25 yard        “wireless” release with Briley token coin
                                                           … Read More                                       boxes. Our Trap … Read More




                                                  ** Masks and Social Distancing REQUIRED **


LOCATION                                 HOURS                                   CONTACT US                         USI WEATHER
                                         Rifle/Pistol:                           United Sportsmen Incorporated                       United Sportsmen
                                                                                                                                   May 26, 2020, 3:50 pm
                                         Fri. Sat. Sun.                          4700 Evora Road
                                                                                                                                S
                                         10:00 AM – 5:00 PM                      Concord, California 94520
                                                                                                                                96°F
                                         Limited bench space due to
                                                                                                                                 7 mph
                                         "Social Distancing"                     On-Duty Manager:
                                         Trap/Skeet:
                                                                                 925-408-1201 (cell)                 real feel: 102°F
                                         Wed. & Thurs. 11:00 AM - 6:00 PM                                            current pressure: 30 in
                                                                                 Main Office-Shotgun-Club            humidity: 24%
                                         Friday 10:00 AM - 3:00 PM                                                   wind speed: 7 mph NNW
                                                                                 House:                              wind gusts: 7 mph
                                                                                                                                                           Privacy - Terms
                                                                                                                     UV-Index: 7

https://unitedsportsmen.com                                                                                                                                           3/4
5/26/2020             Case 4:20-cv-02180-JST       Document
                                     United Sportsmen             55-1 Filed
                                                      — Northern California's        05/27/20
                                                                              Finest Multi          PageFacility
                                                                                           Purpose Shooting 27 of 27
                                                                                                                                sunrise: 5:50 am
                                        Saturday & Sunday                          925-676-1987                                 sunset: 8:21 pm
                                        10:00 AM – 6:00 PM                                                                      © 2020 AccuWeather, Inc.
                                                                                   Rifle & Pistol Range:

                                                                                   925-676-1963




    Home         Location       RIFLE & PISTOL RANGE             Trap & Skeet         Calendar         News          Hunter Education              Membership Info
    Waiver        Contact Us
                               Copyright © 2020 United Sportsmen Incorporated - All Rights Reserved | Terms of Use | Privacy Policy




                                                                                                                                                              Privacy - Terms




https://unitedsportsmen.com                                                                                                                                              4/4
